Title: From George Washington to François-Jean de Beauvoir, marquis de Chastellux, 19 July 1781
From: Washington, George
To: Chastellux, François-Jean de Beauvoir, marquis de


                  Dear Sir 19 July 1781.
                     
                     Head Quarters 
                  
                  You have taken a most effectual method of obliging me to accept your Cask of Claret—as I find, by your ingenious manner of stating the case, that I shall, by a refusal, bring my patriotism into question, and incur a suspicion of want of attachment to the French Nation, and of regard to you wch of all things I wish to avoid I will not enter into a discussion of the point of divinity, as I perceive you are a Master at that Weapon.  In short, my dear sir, my only scruple arises from a fear of depriving you of an Article that you cannot conveniently replace in this Country.  You can only releive me by promising to partake very often of that hilarity which a Glass of good Claret seldom fails to produce.
                  
               